DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to Application No. 16/900,568 filed on 12 June 2020 and the Request for continued examination (RCE) presented on 28 January 2022, amendment presented on 05 July 2022, which amends claims 1, 8 and 10-15 and presents arguments, is hereby acknowledged. Claims 1-8 and 10-20 are currently pending and subject to examination.


Response to Arguments
Rejections under 35 U.S.C. § 112: Claims 10 – 14
       Applicant’s claim amendment and arguments, filed in the response dated 05 July 2022 regarding the rejections of claims 10-14 under 35 U.S.C. § 112(b), second paragraph have been fully considered and are persuasive. All outstanding rejections of claims 10-14 under 35 U.S.C. § 112(b), second paragraph are hereby withdrawn.

Rejections under 35 U.S.C. § 103: Independent Claim 1
    On pages 9-17 of the response filed 05 July 2022, Applicant addresses the 35 U.S.C. 103 rejection made on the 05 April 2022 Non-Final Rejection. Applicant's arguments, regarding the rejections under 35 U.S.C. 103, have been fully considered.

     On page 10, Applicants argue that Vasiltschenko, SN; Raghav combination does not teach or suggest "the code and the locale identifier included in a non-localized response to a request to provision the first micro-service, the code corresponding to a responsive message included in the messages bundle associated with the first micro-service, the responsive message identifying the request to provision the first microservice as being successful or unsuccessful, and the localized response to include the responsive message." as recited by amended Independent claim 1.
  Applicants arguments are based on the premise that cited reference Vasiltschenko does not describe "the code and the locale identifier included in a non-localized response," then Vasiltschenko also does not describe "the code and the locale identifier included in a non-localized response to a request to provision the first micro-service, the code corresponding to a responsive message included in the messages bundle associated with the first micro-service, the responsive message identifying the request to provision the first microservice as being successful or unsuccessful, and the localized response to include the responsive message."
    Examiner respectfully disagrees and finds these arguments unpersuasive. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See in re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed.Cir. 1986). Also, the courts have explicitly stated that the prior art need not be solving the same problems as the applicant. See KSR Int’l Co. v. Teleflex, INC., 550 U.S. 398(2007). For example, one may arrive at identical claimed invention by solving a completely different problem.
     Specifically, the examiner cited prior art reference “Vasiltschenko” teaches ‘the localized response to include the responsive message”.
     Vasiltschenko describes user call for service and LPN service broker (e.g. a localized response creator) create a geographic recommendation object response (e.g. localized response) based on recommended features to specific user (e.g. first response or a non-localized response) and recommendation object response (e.g. localized response) which includes for adapting application messages such as select a predominant languages may assign a predominant language for application UI depending on the region in which the user located (e.g. to include a responsive message selected from the message bundle) related to user preference of geographical location and language (e.g. local identifier) associated to Geographic Microservice (e.g. first microservice)) (Vasiltschenko: [paragraph 0026-0027, 0035-0038, 0041]).
    Examiner cited prior art reference SN  teaches "the code and the locale identifier included in a non-localized response to a request to provision the first micro-service, the code corresponding to a responsive message included in the messages bundle associated with the first micro-service, the responsive message identifying the request to provision the first microservice as being successful or unsuccessful,." as recited by amended Independent claim 1.
     SN teaches "the code and the locale identifier included in a non-localized response to a request to provision the first micro-service”,
    SN describes first response (e.g. a non-localized response) to provide a first micro service which includes code and unique identifier related to user (e.g. local identifier)  included within a the header portion associated with a user in the first response (e.g. a non-localized response) to a request received from the user to provision of first micro service (SN: [0063, 0111-0112, 0120, 0134-0135]).
   SN further teaches the code corresponding to a responsive message included in the messages bundle associated with the first micro-service, the responsive message identifying the request to provision the first microservice as being successful or unsuccessful.
   SN describes generating applications, data files, one or more programs, documents (e.g. messages bundle) associated with the first microservice to provide the service (SN: [paragraph 0068, 0076, 0078]). SN describes code related to responsive data to request by user (e.g. responsive message) included in applications, data files, one or more programs, or documents (e.g. messages bundle) associated with the first microservice and detect one or more failures (e.g. unsuccessful) that occurred during the execution of one or more requests  associated with first microservice (SN: [paragraph 0095, 0110-0112, 0133-0134]). Therefore, the combination of Vasiltschenko and SN does teach or suggest "the code and the locale identifier included in a non-localized response to a request to provision the first micro-service, the code corresponding to a responsive message included in the messages bundle associated with the first micro-service, the responsive message identifying the request to provision the first microservice as being successful or unsuccessful, and the localized response to include the responsive message." as recited by amended Independent claim 1.Therefore, Applicant’s argument is unpersuasive. Therefore, the rejection to this claim 1 is hereby maintained.
Rejections under 35 U.S.C. § 103: Independent Claim 8
    On pages 15-16, Applicants argue that the alleged Vasiltschenko,  SN; Raghav combination does not teach or suggest “the localized response to include a first responsive message of a plurality of responsive messages selected from the messages bundle associated with the first one of the plurality of micro-services, the first responsive message corresponding to a unique one of a subset of the plurality of responsive messages based on the code included in the non-localized response, and the code indicating whether the request to provision the first one of the plurality of micro-services succeeded or failed." as recited by amended Independent claim 8.
       Examiner respectfully disagrees and finds these arguments unpersuasive. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See in re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed.Cir. 1986). Also, the courts have explicitly stated that the prior art need not be solving the same problems as the applicant. See KSR Int’l Co. v. Teleflex, INC., 550 U.S. 398(2007). For example, one may arrive at identical claimed invention by solving a completely different problem.
    Specifically, the examiner cited prior art reference “Vasiltschenko” teaches ‘the localized response to include a first responsive message of a plurality of responsive messages selected from the messages bundle associated with the first one of the plurality of micro-services”,
        Vasiltschenko describes user call for service and LPN service broker (e.g. a localized response creator) create a geographic recommendation object response (e.g. localized response) based on recommended features to specific user (e.g. first response or a non-localized response) and recommendation object response (e.g. localized response) which includes for adapting application messages such as select a predominant languages may assign a predominant language for application UI depending on the region in which the user located (e.g. to include a responsive message selected from the message bundle) related to user preference of geographical location and language (e.g. local identifier) associated to Geographic Microservice (e.g. first microservice)) (Vasiltschenko: [paragraph 0026-0027, 0035-0038, 0041]).
     Vasiltschenko further teaches “the first responsive message corresponding to a unique one of a subset of the plurality of responsive messages based on the code”,
      Vasiltschenko describes collection of microservices (e.g., Base Microservice, Geographic microservice, OS Microservice, Disability Microservice  etc.) and  recommendations objects (e.g. a messages bundle) generate respective recommendation for adapting application message (e.g. unique one of a subset of the plurality of responsive messages) for specific user associated with the Geographic Microservice (e.g. a first micro service) as a collection of one or more microservices (e.g., Base Microservice, Geographic Microservice, OS Microservice, Disability Microservice, etc.) and response to a call from user, generate recommended features to specific user (e.g. first response or a non-localized response) includes localization and personalization" rules or LPN rules may then call for an individual microservices (first microservice) from various microservices (e.g., Geographic Microservice 136, OS Microservice 137, Disability Microservice 138, etc.) to get the their recommendations (e.g. request to provision of first microservice) based on pseudo-code (e.g. code) (Vasiltschenko: [paragraph 0013-0014, 0026-0027, 0035-0038, 0041]),
     Specifically, the examiner cited prior art reference “SN” teaches “wherein the code included in a non-localized response”,
    SN describes first response (e.g. a non-localized response) to provide a micro service which includes code and identifier of user in the first response (e.g. a non-localized response) and second response (localized response) based on first response (e.g. a non-localized response) to include identifier and code (e.g. a responsive message selected) of a first microservice of the plurality of microservices) (SN: [paragraph [0063, 0111-0112, 0120, 0134-0135]),
  SN further teaches and the code indicating whether the request to provision the first one of the plurality of micro-services succeeded or failed." 
  SN describes code include an indicator which include different color indicating whether the request to provision of first service and determine to detect one or more failures are associated with the call chain  or to detect one or more failures that occurred during the execution of one or more requests  associated with the call chain or  a failure can correspond to a call to at least one microservice that the respective microservice  did not respond to and/or did not execute the respective request (SN: [paragraph 0133-0135, 0137-0138]).
   Therefore, Vasiltschenko, SN; Raghav combination still teach “the localized response to include a first responsive message of a plurality of responsive messages selected from the messages bundle associated with the first one of the plurality of micro-services, the first responsive message corresponding to a unique one of a subset of the plurality of responsive messages based on the code included in the non-localized response, and the code indicating whether the request to provision the first one of the plurality of micro-services succeeded or failed." as recited by amended Independent claim 8. Therefore, Applicant’s argument is unpersuasive. Therefore, the rejection to this claim 8 is hereby maintained.

Rejections under 35 U.S.C. § 103: Independent Claim 15
   On page16, Applicants argue that the alleged Vasiltschenko, SN; Raghav combination does not teach or suggest "creating, by executing an instruction with the one or more processors, a localized response based on a code and a locale identifier included in a non-localized response to a request to provision the first micro-service of the plurality of micro-services, the localized response to include a responsive message included in a first messages bundle of the plurality of messages bundles corresponding to the first microservice, and the responsive message to indicate a success or failure to provision based on the code.” as recited by amended Independent Claim 15.
   However, According to MPEP 2111, examiner obliged to give the terms or phrases their broadest reasonable interpretation definition, consistent with the specification and examiner cited prior art  reference Vasiltschenko still teaches “creating, by executing an instruction with the one or more processors, a localized response based on a non-localized response to a request that a first micro-service of the plurality of micro-services perform an action, the localized response based on a responsive message corresponding to a code and a locale identifier, the responsive message included in a first messages bundle of the plurality of messages bundles corresponding to the first microservice “ as recited by amended Independent claim 15.
     Examiner cited prior art  reference Vasiltschenko teaches “creating, by executing an instruction with the one or more processors, a localized response based on a non-localized response to a request to provision the first micro-service of the plurality of micro-services perform an action, the localized response to include a responsive message included in a first messages bundle of the plurality of messages bundles corresponding to the first microservice.”
       Vasiltschenko describes user call for service and LPN service broker (e.g. a localized response creator) create a geographic recommendation object response (e.g. localized response) based on recommended features to specific user (e.g. first response or a non-localized response) which includes for adapting application messages (e.g. to include a responsive message selected from the message bundle) related to user preference of geographical location and language (e.g. local identifier) associated to Geographic Microservice (e.g. first microservice) and recommendation object response to specific user (e.g. localized response) which includes pseudo-code (e.g. code), “recommendations object" function which for a given specific user and given specific user metadata (e.g. the user's IP address, the user's nationality, language, geographic location (e.g. local identifier) (Vasiltschenko: [paragraph 0013-0014, 0026-0027, 0035-0038, 0041]).
      Vasiltschenko further describes response to a call from user, generate recommended features to specific user (e.g. first response or a non-localized response) includes localization and personalization" rules or LPN rules may then call for an individual microservices (first microservice) from various microservices (e.g., Geographic Microservice 136, OS Microservice 137, Disability Microservice 138, etc.) to get the their recommendations (e.g. request to provision of first microservice) (Vasiltschenko: [paragraph 0013-0014, 0035-0037]).
         Vasiltschenko describes collection of microservices (e.g., Base Microservice, Geographic microservice, OS Microservice, Disability Microservice  etc.) and  recommendations objects (e.g. a messages bundle) generate respective recommendation for adapting application message (e.g. selected from among a subset of the plurality of responsive messages) for specific user associated with the Geographic Microservice (e.g. a first micro service) as a collection of one or more microservices (e.g., Base Microservice, Geographic Microservice, OS Microservice, Disability Microservice, etc.) recommendation object response to specific user (e.g. localized response) which includes pseudo-code (e.g. code), “recommendations object" function which for a given specific user and given specific user metadata (e.g. the user's IP address, the user's nationality, language, geographic location (e.g. local identifier) (Vasiltschenko: [paragraph 0013-0014, 0026-0027, 0035-0038, 0041]).     
       Examiner cited prior art reference SN teaches “wherein a code and a locale identifier included in the non-localized response, and the responsive message to indicate a success or failure to provision based on the code”.
   SN describes first response (e.g. a non-localized response) to provide a micro service which includes code and identifier of user in the first response (e.g. a non-localized response) and second response (localized response) based on first response (e.g. a non-localized response) to include identifier and code (e.g. a responsive message selected) of a first microservice of the plurality of microservices) (SN: [0063, 0111-0112, 0120, 0134-0135]).
      SN further teaches code include an indicator which include different color indicating whether the request to provision of first service and determine to detect one or more failures are associated with the call chain  or to detect one or more failures that occurred during the execution of one or more requests  associated with the call chain or  a failure can correspond to a call to at least one microservice that the respective microservice  did not respond to and/or did not execute the respective request (SN:[ paragraph 0133-0135, 0137-0138]). Therefore, alleged Vasiltschenko  SN; Raghav combination still teach "creating, by executing an instruction with the one or more processors, a localized response based on a code and a locale identifier included in a non-localized response to a request to provision the first micro-service of the plurality of micro-services, the localized response to include a responsive message included in a first messages bundle of the plurality of messages bundles corresponding to the first microservice, and the responsive message to indicate a success or failure to provision based on the code.” as recited by amended Independent Claim 15. Therefore, Applicant’s argument is unpersuasive. Therefore, the rejection to this claim 15 is hereby maintained.

Dependent claims 2-7, 10-14 and 16-20
Applicant argues these claims conditionally based upon arguments presented for their parent claim(s). Applicant’s arguments are unpersuasive and therefore, the rejections of these claims 2-7, 10-14 and 16-20 are hereby maintained.
Claim Rejections - 35 USC § 103
3.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.       The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.        The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.     Claims 1-4, 8, 10-11 and 15-18  are rejected under 35 U.S.C. 103 as being unpatentable over  Vasiltschenko et al. (  2018/0004544 A1); and further in view of SN et al. (US 2021/0191706 A1).
            Regarding Claim 1, Vasiltschenko teaches an apparatus to provide a centralized localization message service to a first micro-service of a plurality of micro-services, ([paragraph 0009-0010, 0047] describes a system for a microservices architecture of a localization and personalization (LPN) application message service which may be provided to user and provide the LPN web service (e.g. a first micro service) as a collection of one or more microservices (e.g., Base Microservice, Geographic Microservice, OS Microservice, Disability Microservice, etc.)),
          the apparatus comprising: a messages bundle generator implemented by hardware or at least one processor, the messages bundle generator to generate a messages bundle associated with the first micro-service ([paragraph 0014, 0021, 0046-0047] describes collection of microservices (e.g., Base Microservice, Geographic microservice, OS Microservice, Disability Microservice  etc.) and  recommendations object (e.g. a messages bundle generator) generate respective recommendation for adapting application message (e.g. a messages bundle) for specific user associated with the LPN web service (e.g. a first micro service) as a collection of one or more microservices (e.g., Base Microservice, Geographic Microservice, OS Microservice, Disability Microservice, etc.));
          a localized response creator implemented by hardware or the at least one processor, the localized response creator to create a localized response based on code and a local identifier ([paragraph 0013-0014, 0026-0027, 0035-0038, 0041] describes user call for service and LPN service broker (e.g. a localized response creator) create a geographic recommendation object response (e.g. localized response) based on recommended features to specific user (e.g. first response or a non-localized response) which includes for adapting application messages (e.g. to include a responsive message selected from the message bundle) related to user preference of geographical location and language (e.g. local identifier) associated to Geographic Microservice (e.g. first microservice) and recommendation object response to specific user (e.g. localized response) which includes pseudo-code (e.g. code), “recommendations object" function which for a given specific user and given specific user metadata (e.g. the user's IP address, the user's nationality, language, geographic location (e.g. local identifier)
[paragraph 0013-0014, 0035-0037] describes response to a call from user, generate recommended features to specific user (e.g. first response or a non-localized response) includes localization and personalization" rules or LPN rules may then call for an individual microservices (first microservice) from various microservices (e.g., Geographic Microservice 136, OS Microservice 137, Disability Microservice 138, etc.) to get the their recommendations (e.g. request to provision of first microservice)), 
    the localized response to include the responsive message ([paragraph 0026-0027, 0035-0038, 0041] describes user call for service and LPN service broker (e.g. a localized response creator) create a geographic recommendation object response (e.g. localized response) based on recommended features to specific user (e.g. first response or a non-localized response) and recommendation object response (e.g. localized response) which includes for adapting application messages such as select a predominant languages may assign a predominant language for application UI depending on the region in which the user located (e.g. to include a responsive message selected from the message bundle) related to user preference of geographical location and language (e.g. local identifier) associated to Geographic Microservice (e.g. first microservice)).
      Vasiltschenko fails to teach the code and the locale identifier included in a non-localized response to a request to provision the first micro-service, the code corresponding to a responsive message included in the messages bundle associated with the first micro- service, the responsive message identifying the request to provision the first microservice as being successful or unsuccessful,
     However, SN teaches the code and the locale identifier included in a non-localized response to a request to provision the first micro-service ([0063, 0111-0112, 0120, 0134-0135] describes first response (e.g. a non-localized response) to provide a first micro service which includes code and unique identifier related to user (e.g. local identifier)  included within a the header portion associated with a user in the first response (e.g. a non-localized response) to a request received from the user to provision of first micro service),
   the code corresponding to a responsive message included in the messages bundle associated with the first micro-service, the responsive message identifying the request to provision the first microservice as being successful or unsuccessful ([paragraph 0068, 0076, 0078] describes generating applications, data files, one or more programs, documents (e.g. messages bundle) associated with the first microservice to provide the service [paragraph 0095, 0110-0112, 0133-0134] describes code related to responsive data to request by user (e.g. responsive message) included in applications, data files, one or more programs, or documents (e.g. messages bundle) associated with the first microservice and detect one or more failures (e.g. unsuccessful) that occurred during the execution of one or more requests  associated with first microservice),

     Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Vasiltschenko to include the code and the locale identifier included in a non-localized response to a request to provision the first micro-service, the code corresponding to a responsive message included in the messages bundle associated with the first micro- service, the responsive message identifying the request to provision the first microservice as being successful or unsuccessful as taught by SN. One of ordinary skill in the art would be motivated to utilize the teachings of Vasiltschenko in the SN system in order to provide micro-services ([paragraph 0007] in SN).

        Regarding Claim 2, the combination of Vasiltschenko and SN teaches the apparatus, wherein the messages bundle is a first messages bundle, and respective ones of the plurality of messages bundles, including the first messages bundle, correspond to different ones of the plurality of micro-services, and each messages bundle includes sets of responsive messages and corresponding codes, respective ones of the sets of responsive messages in the messages bundles corresponding to respective locale identifiers (Vasiltschenko: [paragraph 0037-0038, 0047] describes application messages (e.g. a plurality of messages bundles) for users associated with one or more microservices include codes corresponding to identifier related to name, geographic location, language preference (local identifier)).

       Regarding Claim 3, the combination of Vasiltschenko and SN teaches the apparatus, wherein the locale identifier identifies at least one of a language or a geographical region (Vasiltschenko: [paragraph 0037-0038, 0047] describes application messages (e.g. a plurality of messages bundles) for users associated with one or more microservices include codes identifying geographic location, language preference (local identifier) of the user).

      Regarding Claim 4, the combination of Vasiltschenko and SN teaches the apparatus, further including a header inserter to insert a header into the request to perform the action (SN: [paragraph 0111-0112, 0126] describes attach header into request message from user and  include the identifier in the header as the request message is processed (e.g. perform the action) and passed through the call chain).
     Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Vasiltschenko to include a header inserter to insert a header into the request to perform the action as taught by SN. One of ordinary skill in the art would be motivated to utilize the teachings of Vasiltschenko in the SN system in order to insert the identifier  into at least one of a header portion of the request ([paragraph 0124] in SN).

       Regarding claim 8, Vasiltschenko teaches at least one non-transitory computer readable storage medium comprising instructions that, when executed, cause at least one processor  to at least([paragraph 0073-0074] describes a computer program product, i.e., a computer program tangibly embodied in a machine readable storage device, for execution by, or to control the operation of, steps may be performed by one or more programmable processors executing a computer program):
    generate a plurality of messages bundles, respective ones of the messages bundles associated with respective ones of a plurality of micro-services available in a distributed cloud environment ([paragraph 0014, 0021, 0046-0047] describes collection of microservices (e.g., Base Microservice, Geographic microservice, OS Microservice, Disability Microservice  etc.) and  recommendations object (e.g. a messages bundle generator) generate respective recommendation for adapting application message (e.g. a messages bundle) for specific user associated with the LPN web service (e.g. a first micro service) as a collection of one or more microservices (e.g., Base Microservice, Geographic Microservice, OS Microservice, Disability Microservice, etc.));
    create a localized response based on a code and a local-identifier, the localized response to include a first responsive message of a plurality of responsive messages selected from the messages bundle associated with the first one of the plurality of micro- services (paragraph 0013-0014, 0026-0027, 0035-0038, 0041] describes user call for service and LPN service broker (e.g. a localized response creator) create a geographic recommendation object response (e.g. localized response) based on recommended features to specific user (e.g. first response or a non-localized response) which includes for adapting application messages (e.g. to include a responsive message selected from the message bundle) related to user preference of geographical location and language (e.g. local identifier) associated to Geographic Microservice (e.g. first microservice) and recommendation object response to specific user (e.g. localized response) which includes pseudo-code (e.g. code), “recommendations object" function which for a given specific user and given specific user metadata (e.g. the user's IP address, the user's nationality, language, geographic location (e.g. local identifier) [paragraph 0013-0014, 0035-0037] describes response to a call from user, generate recommended features to specific user (e.g. first response or a non-localized response) includes localization and personalization" rules or LPN rules may then call for an individual microservices (first microservice) from various microservices (e.g., Geographic Microservice 136, OS Microservice 137, Disability Microservice 138, etc.) to get the their recommendations (e.g. request to provision of first microservice)),
    the first responsive message corresponding to a unique one of a subset of the plurality of responsive messages based on the code ([paragraph 0013-0014, 0026-0027, 0035-0038, 0041] describes collection of microservices (e.g., Base Microservice, Geographic microservice, OS Microservice, Disability Microservice  etc.) and  recommendations objects (e.g. a messages bundle) generate respective recommendation for adapting application message (e.g. selected from among a subset of the plurality of responsive messages) for specific user associated with the Geographic Microservice (e.g. a first micro service) as a collection of one or more microservices (e.g., Base Microservice, Geographic Microservice, OS Microservice, Disability Microservice, etc.) recommendation object response to specific user (e.g. localized response) which includes pseudo-code (e.g. code), “recommendations object" function which for a given specific user and given specific user metadata (e.g. the user's IP address, the user's nationality, language, geographic location (e.g. local identifier)),
    Vasiltschenko fails to teach the code and the locale identifier included in a non-localized response to a request to provision the first micro-service, wherein the code included in a non-localized response, the code indicating whether the request to provision the first one of the plurality of micro-services succeeded or failed.
    However, SN teaches the code and the locale identifier included in a non-localized response to a request to provision the first micro-service ([0063, 0111-0112, 0120, 0134-0135] describes first response (e.g. a non-localized response) to provide a first micro service which includes code and unique identifier related to user (e.g. local identifier)  included within a the header portion associated with a user in the first response (e.g. a non-localized response) to a request received from the user to provision of first micro service),
    wherein the code included in a non-localized response ([0063, 0111-0112, 0120, 0134-0135] describes first response (e.g. a non-localized response) to provide a micro service which includes code and identifier of user in the first response (e.g. a non-localized response) and second response (localized response) based on first response (e.g. a non-localized response) to include identifier and code (e.g. a responsive message selected) of a first microservice of the plurality of microservices)
   and the code indicating whether the request to provision the first one of the plurality of micro-services succeeded or failed ([paragraph 0133-0135, 0137-0138] describes code include an indicator which include different color indicating whether the request to provision of first service and determine to detect one or more failures are associated with the call chain  or to detect one or more failures that occurred during the execution of one or more requests  associated with the call chain or  a failure can correspond to a call to at least one microservice that the respective microservice  did not respond to and/or did not execute the respective request).
   Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Vasiltschenko to include the code and the locale identifier included in a non-localized response to a request to provision the first micro-service, wherein the code included in a non-localized response, the code indicating whether the request to provision the first one of the plurality of micro-services succeeded or failed as taught by SN. One of ordinary skill in the art would be motivated to utilize the teachings of Vasiltschenko in the SN system in order to identify a failure can correspond to a call to at least one microservice ([paragraph 0133] in SN).

    Regarding claim 10, the combination of Vasiltschenko and SN teaches the at least one non-transitory computer readable storage medium, wherein the subset of the plurality of responsive messages is a first subset of responsive messages and respective subsets of the plurality of responsive messages included in the first one of the plurality of messages bundles each correspond to respective locale identifiers, at least one of the locale identifiers to identify at least one of a language or a geographical region (Vasiltschenko: [paragraph 0037-0038, 0047] describes application messages (e.g. a plurality of messages bundles) for users associated with one or more microservices include codes identifying geographic location, language preference (local identifier) of the user).

       Regarding claim 11, the combination of Vasiltschenko and SN teaches the at least one non-transitory computer readable storage medium, wherein the instructions, when executed, cause the at least one processor to insert a header into the request, the header to include the locale identifier (SN: [paragraph 0111-0112, 0126] describes attach header into request message from user and  include the identifier in the header as the request message is processed (e.g. perform the action) and passed through the call chain).
     Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Vasiltschenko to include to insert a header into the request, the header to include the locale identifier as taught by SN. One of ordinary skill in the art would be motivated to utilize the teachings of Vasiltschenko in the SN system in order to insert the identifier  into at least one of a header portion of the request ([paragraph 0124] in SN).

      Regarding claim 15, Vasiltschenko teaches a method to provide a centralized localization message service to a plurality of micro-services ([paragraph 0009-0010, 0047] describes a system for a microservices architecture of a localization and personalization (LPN) application message service which may be provided to user and provide the LPN web service (e.g. a first micro service) as a collection of one or more microservices (e.g., Base Microservice, Geographic Microservice, OS Microservice, Disability Microservice, etc.)), the method comprising: 
    generating, by executing an instruction with one or more processors, a plurality of messages bundles, respective ones of the messages bundles associated with respective ones of a plurality of micro-services available in a distributed cloud environment ([paragraph 0014, 0021, 0046-0047] describes collection of microservices (e.g., Base Microservice, Geographic microservice, OS Microservice, Disability Microservice  etc.) and  recommendations object (e.g. a messages bundle generator) generate respective recommendation for adapting application message (e.g. a messages bundle) for specific user associated with the LPN web service (e.g. a first micro service) as a collection of one or more microservices (e.g., Base Microservice, Geographic Microservice, OS Microservice, Disability Microservice, etc.));
   and creating, by executing an instruction with the one or more processors, a localized response based on a non-localized response to a request to provision the first micro-service of the plurality of micro-services  ([paragraph 0013-0014, 0026-0027, 0035-0038, 0041] describes user call for service and LPN service broker (e.g. a localized response creator) create a geographic recommendation object response (e.g. localized response) based on recommended features to specific user (e.g. first response or a non-localized response) which includes for adapting application messages (e.g. to include a responsive message selected from the message bundle) related to user preference of geographical location and language (e.g. local identifier) associated to Geographic Microservice (e.g. first microservice) and recommendation object response to specific user (e.g. localized response) which includes pseudo-code (e.g. code), “recommendations object" function which for a given specific user and given specific user metadata (e.g. the user's IP address, the user's nationality, language, geographic location (e.g. local identifier) [paragraph 0013-0014, 0035-0037] describes response to a call from user, generate recommended features to specific user (e.g. first response or a non-localized response) includes localization and personalization" rules or LPN rules may then call for an individual microservices (first microservice) from various microservices (e.g., Geographic Microservice 136, OS Microservice 137, Disability Microservice 138, etc.) to get the their recommendations (e.g. request to provision of first microservice)),
   the localized response to include a responsive message included in a first messages bundle of the plurality of messages bundles corresponding to the first microservice ([paragraph 0013-0014, 0026-0027, 0035-0038, 0041] describes collection of microservices (e.g., Base Microservice, Geographic microservice, OS Microservice, Disability Microservice  etc.) and  recommendations objects (e.g. a messages bundle) generate respective recommendation for adapting application message (e.g. selected from among a subset of the plurality of responsive messages) for specific user associated with the Geographic Microservice (e.g. a first micro service) as a collection of one or more microservices (e.g., Base Microservice, Geographic Microservice, OS Microservice, Disability Microservice, etc.) recommendation object response to specific user (e.g. localized response) which includes pseudo-code (e.g. code), “recommendations object" function which for a given specific user and given specific user metadata (e.g. the user's IP address, the user's nationality, language, geographic location (e.g. local identifier)),
   Vasiltschenko fails to teach wherein a code and a locale identifier included in a non-localized response to a request to provision the first micro-service, and the responsive message to indicate a success or failure to provision based on the code.
    However, SN teaches wherein a code and a locale identifier included in a non-localized response to a request to provision the first micro-service ([0063, 0111-0112, 0120, 0134-0135] describes first response (e.g. a non-localized response) to provide a micro service which includes code and identifier of user in the first response (e.g. a non-localized response) and second response (localized response) based on first response (e.g. a non-localized response) to include identifier and code (e.g. a responsive message selected) of a first microservice of the plurality of microservices),
      and the responsive message to indicate a success or failure to provision based on the code ([paragraph 0133-0135, 0137-0138] describes code include an indicator which include different color indicating whether the request to provision of first service and determine to detect one or more failures are associated with the call chain  or to detect one or more failures that occurred during the execution of one or more requests  associated with the call chain or  a failure can correspond to a call to at least one microservice that the respective microservice  did not respond to and/or did not execute the respective request).
   Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Vasiltschenko to include wherein a code and a locale identifier included in a non-localized response to a request to provision the first micro-service, and the responsive message to indicate a success or failure to provision based on the code as taught by SN. One of ordinary skill in the art would be motivated to utilize the teachings of Vasiltschenko in the SN system in order to identify a failure can correspond to a call to at least one microservice ([paragraph 0133] in SN).

    Regarding Claim 16, the combination of Vasiltschenko and SN teaches the method, wherein respective ones of the plurality of messages bundles include respective sets of responsive messages, the sets of responsive messages corresponding to respective locale identifiers, and the responsive messages included in ones of the sets of responsive messages corresponding to a different code (Vasiltschenko: [paragraph 0037-0040, 0047] describes application messages (e.g. a plurality of messages bundles) for users associated with one or more microservices include different codes corresponding to associated to different identifier related to name, geographic location, language preference (local identifier)).

     Regarding claim 17, this claim contains limitations found within that of claim 3 and the same rationale to rejection is used.

      Regarding Claim 18, the combination of Vasiltschenko and SN teaches the method, further including determining whether a header of the request by the user includes a locale identifier, the localized response based, at least in part, on the locale identifier (SN: [paragraph 0063, 0111-0112, 0126] describes attach header into request message from user and  include the identifier of user in the header as the request message is processed and passed through the call chain).
     Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Vasiltschenko to include determining whether a header of the request by the user includes a locale identifier, the localized response based on the locale identifier as taught by SN. One of ordinary skill in the art would be motivated to utilize the teachings of Vasiltschenko in the SN system in order to insert the identifier  into at least one of a header portion of the request ([paragraph 0124] in SN).
       
7.    Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over  Vasiltschenko et al. (  2018/0004544 A1); in view of SN et al. (US 2021/0191706 A1); and further in view of  Lesandro et al. (US 2012/0180071 A1). 
          Regarding claim 5, Vasiltschenko and SN fails to teach the apparatus, wherein the at least some of the plurality of micro-services collaborate to perform a macro-service.
        However, Lesandro teaches the apparatus, wherein the at least some of the plurality of micro-services collaborate to perform a macro-service ([paragraph 0272-0273] describes Macro Services calls one or a few Micro Services and e response returns back from the called micro service).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Vasiltschenko/ SN to include micro-services collaborate to perform a macro-service as taught by Lesandro. One of ordinary skill in the art would be motivated to utilize the teachings of Vasiltschenko/ SN in the Lesandro system in order to provide to process an application for a product and service using a plurality of coordinated, configurable services ([paragraph 0004] in Lesandro). 

       Regarding claim 12, this claim contains limitations found within that of claim 5 and the same rationale to rejection is used.
      Regarding claim 19, this claim contains limitations found within that of claim 5 and the same rationale to rejection is used.

8.    Claim 6-7, 13-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over  Vasiltschenko et al. ( 2018/0004544 A1); in view of SN et al. (US 2021/0191706 A1); and further in view of Remahl et al. (US 2006/0074894 A1).
        Regarding claim 6, Vasiltschenko and SN fails to teach the apparatus further including a header checker to: determine whether the request to perform the action includes a custom header, the custom header to include the locale identifier; and when the request to perform the action does not include the custom header, obtain the locale identifier from a user profile.
       However, Remahl the apparatus further including a header checker to: determine whether the request to perform the action includes a custom header, the custom header to include the locale identifier ([paragraph 0064, 0105-0106] describes server includes revoked user list component (header checker) which determine user request includes a custom header) and custom header include unique identifier such as name value for user (local identifier));
     and when the request to perform the action does not include the custom header, obtain the locale identifier from a user profile ([paragraph 0090, 0105-0106] describes when request does not include custom header, obtain unique identifier such as name value for user (local identifier) from user identity profile).
      Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Vasiltschenko/ SN to include determine whether the request by the user includes a custom header which include local identifier and when the request by the user does not include the custom header, obtain the locale identifier from a user profile as taught by Remahl. One of ordinary skill in the art would be motivated to utilize the teachings of Vasiltschenko/ SN in the Remahl system in order to provide when custom header variable-specified language matches an installed language, then the server sets the preferred language to the custom header ([paragraph 0106] in Remahl).

     Regarding Claim 7, the combination of Vasiltschenko, SN and Remahl teach the apparatus, further including an identity service controller, the identity service controller to determine an identity of the user making the request to perform the action when the request to perform the action does not include the custom header (Remahl: [paragraph 0033, 0105-0106] describes user request is redirected to identity component (an identity service controller) which determine an identity profile of user when the request does not include the custom header).
     Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Vasiltschenko/ SN to include the identity service controller to determine an identity of the user when the request by the user does not include the custom header as taught by Remahl. One of ordinary skill in the art would be motivated to utilize the teachings of Vasiltschenko/ SN in the Remahl system in order to provide access privileges is based on one or more specific attributes ([paragraph 0009] in Remahl).

     Regarding claims 13-14, these claims contain limitations found within that of claims 6-7 and the same rationale to rejections are used.

      Regarding claim 20, this claim contains limitations found within that of claim 6 and the same rationale to rejection is used.

Conclusion
     The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
-    ZHANG et al., US 20220124162 A1, methods and apparatuses for service discovery.
        Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
         Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHULKUMAR J SHAH whose telephone number is (571)272-1072. The examiner can normally be reached Mon-Fri, 6:05 am-3:55 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on 571-272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.J.S/Examiner, Art Unit 2459       
/TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459